
	
		I
		112th CONGRESS
		2d Session
		H. R. 6115
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Ms. Buerkle (for
			 herself and Mr. Kelly) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the contribution limit for Coverdell education savings accounts from $2,000 to
		  $10,000.
	
	
		1.Short titleThis Act may be cited as the
			 Give Families Better Tools to Save for
			 Education Act of 2012.
		2.Coverdell account
			 contribution limitation increase
			(a)In
			 generalClause (iii) of
			 section 530(b)(1)(A) of the Internal Revenue Code of 1986 is amended by
			 striking $2,000 and inserting $10,000.
			(b)Conforming
			 amendmentSubparagraph (A) of section 4973(e)(1) of such Code is
			 amended by striking $2,000 and inserting
			 $10,000.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
